Citation Nr: 0322735	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  99-05 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral 
hammertoes.

2.  Entitlement to service connection for arthritis of all 
joints.

3.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The issues currently on appeal (an 
increased rating for bilateral pes planus, service connection 
for bilateral hammertoes, and service connection for 
arthritis of all joints) were remanded to the RO in March 
2001 for further development.  After the RO returned the case 
to the Board, in a March 2002 decision, the Board noted that 
these issues would require additional development and 
deferred them while the Board itself undertook the necessary 
case development pursuant to 38 C.F.R. § 19.9(a)(2).  

During this process, however, the regulation authorizing the 
Board to develop evidence or to cure a procedural defect was 
invalidated.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Another 
remand is now necessary in order to insure that the RO 
considers any new evidence prior to Board adjudication.  
Moreover, a requested electromyography (EMG) study is not of 
record and should be requested prior to adjudication.  


REMAND

With respect to the veteran's claim for an increased rating 
for bilateral pes planus, a May 2003 VA compensation and 
pension examiner recommended an EMG nerve conduction velocity 
study to determine whether polyneuropathy could be the cause 
of burning paresthesias of the lower extremities.  In a June 
2003 development memo, the Board requested that the veteran 
be scheduled for the EMG nerve conduction velocity study.  A 
VA compensation and pension examination report dated June 25, 
2003, notes that an EMG nerve conduction velocity study had 
been requested; however, there is no further mention of the 
study.  Thus, a remand is necessary to obtain the EMG nerve 
conduction velocity study.  

With respect to the two service connection claims on appeal, 
additional pertinent evidence has been received since 
issuance of the April 2002 SSOC.  The veteran has not waived 
his right to have the RO consider the evidence prior to Board 
consideration.  Therefore, the RO should re-adjudicate these 
issues and, if necessary, prepare a SSOC that reflects 
consideration of all new evidence and argument submitted.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Determine whether an EMG nerve 
conduction velocity study that was 
scheduled in June 2003 was performed and 
obtain the report, if it exists.  If the 
study was not performed, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an EMG nerve conduction velocity 
study to determine the etiology of lower 
extremity burning paresthesias.  Send the 
claims folder to the examiner for review.  

2.  If the EMG reveals lower extremity 
neuropathy, the examiner is asked to 
address whether is it at least as likely 
as not to be of service onset, or 
proximately due to or the result of, or 
increased by, service-connected bilateral 
pes planus, or lumbosacral disability, or 
a combination thereof.  Supporting 
rationale for any conclusion is 
requested.  All findings should be set 
forth in a legible report.  

3.  The RO should then review all the 
additional evidence received since 
issuance of the April 2002 SSOC and 
readjudicate the claims for service 
connection for bilateral hammertoes, for 
arthritis of all joints, and for an 
increased rating for pes planus.  If all 
the desired benefits are not granted, an 
SSOC should be furnished to the veteran 
and his representative.  They should be 
afforded an opportunity to respond to the 
SSOC before the claims folder is returned 
to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




